MEMORANDUM ***
Lila Wati Prasad, a native and citizen of Fiji, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmation of the immigration judge’s (“IJ”) denial of her application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252 and review for substantial evidence. See Chand v. INS, 222 F.3d 1066, 1073 (9th Cir.2000). We deny the petition for review.
Substantial evidence supports the IJ’s decision that Prasad’s single attack by ethnic Fijians does not constitute past persecution on account of her ethnic identity. See Lata v. INS, 204 F.3d 1241 (9th Cir.2000) (court not compelled to find persecution where Indo-Fijian was accosted once by ethnic Fijians and harassed); see also Prasad v. INS, 47 F.3d 336 (9th Cir.1995) (denying petition where single incident of arrest and beating by military police did not compel a finding of past persecution); cf. Chand, 222 F.3d at 1070 (granting petition where petitioner had been attacked by Fijian soldiers on three occasions, robbed repeatedly and told that the police would not investigate).
Because Prasad does not meet the lower standard for asylum, it follows that she does not qualify for withholding of removal. See Prasad, 47 F.3d at 340.
Prasad also fails to demonstrate that it is more likely than not that she will be tortured if returned to Fiji. See Gui v. INS, 280 F.3d 1217, 1230 (9th Cir.2002).
The voluntary departure period was stayed, and that stay will expire upon issu*975anee of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.